Citation Nr: 1342251	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-27 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a right shoulder disability, status post arthroscopy with repair of superior labral tear and arthroscopic acromioplasty.

2.  Entitlement to an evaluation in excess of 20 percent for left shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a statement received in June 2013, the Veteran argues that his VA examination in March 2013 was inadequate because it did not accurately represent the decreased range of motion in his shoulders after accounting for pain.  The Veteran contends that the examiner did not instruct him to stop when he felt pain during range-of-motion testing, and that the testing would have stopped sooner had he been instructed to do so when feeling pain.  The Veteran also states that he has nerve damage related to his shoulder disabilities.  He asks for another evaluation.

The Board is not free to ignore the effects of pain.  An evaluation of any musculoskeletal disability must include consideration of the veteran's ability to engage in ordinary activities, including employment, and of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The examiner noted in the March 2013 examination report that there was some functional loss in that the Veteran's shoulder disabilities make it "difficult for him to perform overhead work" in his occupation as a construction worker.  The report included range of motion testing, but the examiner did address any neurological findings or the Veteran's complaints of guarding, frequent dislocations in his left shoulder and episodes of his right shoulder rolling out of its joint.

In light of these deficiencies, the Board finds that a remand is necessary in order for a new VA examination be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A March 2012 VA treatment record includes reference to a recent fee-based examination of the Veteran's shoulder in reference to the need for surgery but noted that records pertaining to the fee-based examination were not of record.  On remand, all pertinent treatment records, including any from a fee-based physician, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for right and left shoulder disabilities since March 2013.  After securing the necessary release, the RO should obtain these records and all records pertaining to the fee-based treatment referred to in the March 2012 treatment record.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected left and right shoulder disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the shoulders; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and provided an opportunity to respond.  The case should then be returned to the Board for further appellate process, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



